DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US 2016/0029589) (cited by applicant on IDS dated 7/24/2020), and further in view of Lingmann (US 2007/0163513).
Regarding Claim 1, Norman teaches a system for collecting dog waste comprising: a biodegradable receptacle (bottom portion 602; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]); a biodegradable leak proof liner inside the receptacle (“a water-resistant coating may be applied to portions of the pet waste system to prevent leakage through and breakdown of the receptacle. For example, wax has been found to work well as a coating to prevent liquid from permeating through the receptacle while being biodegradable itself.” Paragraph [0040]); biodegradable absorbent coconut layer (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut coir” Paragraph [0045]) placed on the leak proof liner; and a mat (means for securing the litter 608) over the biodegradable absorbent coconut layer (Figure 6).
Norman fails to teach the system wherein the mat is a biodegradable coconut fiber mat.
However, Lingmann teaches a biodegradable coconut fiber mat (“The bottom layer is fabricated from an organic absorbent mesh that can be burlap, coconut fibers, or any other organic fiber mesh” Paragraph [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Norman with the biodegradable coconut fiber mat as taught by Lingmann, in order to better hold the absorbent material in place, and make the entire product more eco-friendly.
Regarding Claim 2, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, wherein all components of the system are compostable (cardboard, coconut coir, and wax are all compostable).
Regarding Claim 3, Norman and Lingmann teach the system of Claim 1. Modified Norman further teaches the system, wherein the biodegradable receptacle has an overhang (lip 613; Figure 6) projecting inwards from an upper edge of a wall (602) thereof, the overhang retaining the biodegradable coconut fiber mat in the biodegradable receptacle.
Regarding Claim 10, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, comprising a biodegradable closure for the receptacle, the biodegradable closure comprising a biodegradable lid or a biodegradable sleeve (cover 603; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]).
Regarding Claim 11, Norman and Lingmann teach the system of Claim 10. Norman further teaches the system, wherein the closure has perforations (perforated edge 605) defining a detachable portion (tear-off section 604).
Regarding Claim 13, Norman and Lingmann teach the system of Claim 1. Modified Norman teaches the system, wherein: the biodegradable receptacle is cardboard (“Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]); and the biodegradable coconut fiber mat comprises an adhesive (“Glue or other adhesive may be applied to the sides of bottom portion or tray 602 or to lip 613 to attach secure upper portion or cover 603.” Paragraph [0032]). Additionally Lingmann teaches the biodegradable coconut fiber mat comprises a biodegradable adhesive (see Lingmann fiber adhesive 4, “such as gum rubber or latex” Para 21).
Regarding Claim 14, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, wherein the biodegradable liner is coated onto a floor and inner walls of the biodegradable receptacle (“a water-resistant coating may be applied to portions of the pet waste system to prevent leakage through and breakdown of the receptacle. For example, wax has been found to work well as a coating to prevent liquid from permeating through the receptacle while being biodegradable itself.” Paragraph [0040]).
Regarding Claim 16, Norman teaches a method for making a dog waste collecting system comprising: providing a biodegradable receptacle (bottom portion 602; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]); providing a biodegradable leak proof liner inside the receptacle (“a water-resistant coating may be applied to portions of the pet waste system to prevent leakage through and breakdown of the receptacle. For example, wax has been found to work well as a coating to prevent liquid from permeating through the receptacle while being biodegradable itself.” Paragraph [0040]); placing a biodegradable absorbent coconut layer on the leak proof liner (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut” Paragraph [0045]); placing (means for securing the litter 608) over the absorbent coconut layer (Fig. 6); and closing the biodegradable receptacle with a biodegradable closure, the biodegradable closure comprising a biodegradable lid or a biodegradable sleeve (cover 603; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]).
Norman fails to teach the system wherein the mat is a biodegradable coconut fiber mat.
However, Lingmann teaches a biodegradable coconut fiber mat (“The bottom layer is fabricated from an organic absorbent mesh that can be burlap, coconut fibers, or any other organic fiber mesh” Paragraph [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Norman with the biodegradable coconut fiber mat as taught by Lingmann, in order to better hold the absorbent material in place, and make the entire product more eco-friendly.
Regarding Claim 17, Norman and Lingmann teach the system of Claim 16. Modified Norman further teaches the method, comprising: removing a portion (tear off section 604) of the closure (cover 603) to reveal the coconut fiber mat for using the system (Figure 6); and retaining the biodegradable coconut mat in the biodegradable receptacle with an overhang (lip 613) projecting inwards from an upper edge of a wall (base 602; Figure 6) thereof.
Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 1 and 16 above, and further in view of D’Anielo (US 2005/0115510).
Regarding Claim 4, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, wherein the absorbent coconut layer is a coconut soil (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut coir” Paragraph [0045]) on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat.
Norman fails to teach the system, comprising a biodegradable cell divider between the biodegradable leak proof liner and the biodegradable coconut fiber mat, and the soil is distributed in cells defined by the cell divider.
However, D’Anielo teaches the system, comprising a cell divider (floor 4; Fig. 1), and the soil is distributed in cells (cavities 18) defined by the cell divider.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Norman with the cell divider of D’Anielo, in order to provide a prearranged sifting assembly that allows for the removal of large waste and reuse of litter thereby increasing the environmentally friendly and cost saving benefits. Additionally, D’Anielo discloses the claimed cell divider except for it specifically being biodegradable. However, D’Anielo does teach in paragraph 20 that other materials could be used to make the cell divider. It would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have made the cell divider out of a biodegradble material such as cardboard, wax board, paper board or any other biodegradable material in order to reduce negative environmental impacts associated with plastics (see also interchangability of plastics and biodegradable materials taught by primary reference Norman Para 39-40, 47), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 5, Norman, Lingmann, and D’Anielo teach the system of Claim 4. Modified Norman further teaches the system, wherein: the receptacle has an overhang (lip 613; Figure 6) projecting inwards from an upper edge of a wall (602) thereof, the overhang retaining the biodegradable coconut fiber mat in the receptacle; and the biodegradable coconut fiber mat retains the coconut soil distributed within the cells (“Inside the pet waste system is litter 607, held in place by means for securing the litter 608” Paragraph [0032]).
Regarding Claim 18, Norman and Lingmann teach the system of Claim 16. Norman further teaches the method, wherein the absorbent coconut layer is a coconut soil (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut coir” Paragraph [0045]) and is placed on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat.
Norman fails to teach the method comprising: placing a biodegradable cell divider on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat; and distributing the coconut soil in cells defined by the cell divider.
However, D’Anielo teaches the method comprising: placing a biodegradable cell divider (floor 4; Fig. 1) on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat; and distributing the coconut soil in cells (cavities 18; Figure 4) defined by the cell divider.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Norman with the cell divider of D’Anielo, in order to provide a prearranged sifting assembly that allows for the removal of large waste and reuse of litter thereby increasing the environmentally friendly and cost saving benefits. Additionally, D’Anielo discloses the claimed cell divider except for it specifically being biodegradable. However, D’Anielo does teach in paragraph 20 that other materials could be used to make the cell divider. It would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have made the cell divider out of a biodegradble material such as cardboard, wax board, paper board or any other biodegradable material in order to reduce negative environmental impacts associated with plastics (see also interchangability of plastics and biodegradable materials taught by primary reference Norman Para 39-40, 47), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 1 above, and in further view of Walker (US 5819688).
Regarding Claim 7, Norman in view of Lingmann teaches the system of Claim 1.
Norman fails to teach the system, wherein the biodegradable absorbent coconut layer comprises one or more pieces of coconut sponge.
However, Walker teaches the system, wherein the biodegradable absorbent coconut layer comprises one or more pieces of coconut sponge (“the fiber base material is capable of absorbing the liquid discharge of the animal.” Claim 1; “Coconut shells have also been found to be effective for use in the invention.” Col. 5 line 49; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coconut soil of Norman with the coconut sponge of Walker, in order to prevent the absorbent material from easily being scattered outside of the system by the dog, and to increase the absorptivity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann and Walker as applied to claim 7 above, and further in view of Ryu (US 2013/0269624).
Regarding Claim 8, Norman, Lingmann, and Walker teach the system of Claim 7. 
Modified Norman fails to teach the system, wherein each piece of coconut sponge has one or more channels cut into a top surface thereof.
However, Ryu teaches the system of claim 7, wherein each piece of coconut sponge has one or more channels cut into a top surface thereof (“the gap (A) can be employed as a guide for the urine,” Paragraph [0009]; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the absorptive material of modified Norman, with the channels of Ryu, in order for the urine to spread across the entire sponge so it will more easily be soaked up.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 1 above, and in further view of MacQuoid (US 2003/0070623).
Regarding Claim 9, Norman in view of Lingmann teaches the system of Claim 1. 
Norman fails to teach the system wherein the biodegradable absorbent coconut layer comprises multiple bricks of coconut soil.
However, MacQuoid teaches the system, wherein the biodegradable absorbent coconut layer comprises multiple bricks of coconut soil (“compress small granules of grains or other materials--often in the presence of steam or binding agents--to form small pellets. These same machines can be used to form pellets of coconut coir” Paragraph [0039]; Pellets 28; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coconut soil of Norman with the coconut soil bricks of MacQuoid, in order to prevent the absorbent material from easily being scattered outside of the system, by the dog.
Regarding Claim 15, Norman in view of Lingmann teaches the system of Claim 1.
Norman fails to teach the system, wherein the absorbent coconut layer comprises loose coconut wood chips, bricks of compressed coconut wood chips, or coconut pellets.
However, MacQuoid teaches the system, wherein the absorbent coconut layer comprises loose coconut wood chips, bricks of compressed coconut wood chips, or coconut pellets (“the coconut coir is formed into pellets or pellet fragments.” Paragraph [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coconut soil of Norman with the coconut soil bricks or pellets of MacQuoid, in order to prevent the absorbent material from easily being scattered outside of the system, by the dog.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 10 above, and in further view of Collison et al. (US 2018/0050857).
Regarding Claim 12, Norman in view of Lingmann teaches the system of Claim 10. Norman further teaches the system, comprising adhesive that seals the closure (“Glue or other adhesive may be applied to the sides of bottom portion or tray 602 or to lip 613 to attach secure upper portion or cover 603.” Paragraph [0032]).
Norman fails to teach the adhesive being biodegradable tape.
However, Collison teaches adhesive being biodegradable tape (biodegradable tape 59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Norman with the biodegradable tape of Collison, in order to make the entire product more eco-friendly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann and MacQuoid as applied to claim 15 above, and in further view of Collison et al. (US 2018/0050857).
Regarding Claim 20, Norman in view of Lingmann and MacQuoid teach the system of Claim 15. Norman further teaches the method, comprising sealing the closure with an adhesive (“Glue or other adhesive may be applied to the sides of bottom portion or tray 602 or to lip 613 to attach secure upper portion or cover 603.” Paragraph [0032]).
Norman fails to teach the adhesive being biodegradable tape.
However, Collison teaches adhesive being biodegradable tape (biodegradable tape 59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Norman with the biodegradable tape of Collison, in order to make the entire product more eco-friendly.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins et al. (US 4,541,360) and Limbaugh (US 2018/0264481) are considered relevant prior art as they pertain to natural litter boxes, and the use of coconut coir pith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642